Citation Nr: 0118763	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-49 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for sinusitis currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from May 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee.  A rating action in July 1995 granted a 
100 percent rating under 38 C.F.R. § 4.30 from November 18, 
1993 to December 31, 1993. A 10 percent rating for sinusitis 
was restored on January 1, 1994.  A rating action in November 
1996 increased the rating for sinusitis to 30 percent from 
January 1, 1994.  The veteran testified at a hearing at the 
RO in February 1997.  A copy of the hearing transcript is in 
the claims folder.

This case was remanded by the Board in December 1998 for 
further development.  The development has been completed and 
the case was returned to the Board in May 2001.


FINDING OF FACT

The  service-connected sinusitis is manifested by complaints 
of severe and frequent headaches, pain, purulent discharge 
and crusting without evidence of chronic osteomyelitis, 
repeated surgeries, or tenderness over the affected sinus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sinusitis have not been met. 38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6512 (1996); 38 
C.F.R. § 4.97, Diagnostic Code 6512 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

During a period of VA hospitalization in November 1993, the 
veteran underwent septoplasty and turbinate reduction 
procedures to relieve bilateral marked inferior turbinate 
hypertrophy and a septal deformity with left and right septal 
spurs.  

The veteran underwent a VA nose and throat examination in 
November 1994.  He complained of nasal drainage, an inability 
to breathe, headaches, stuffiness, and a tender face.  He had 
headaches, which were not incapacitating at least 2 or 3 
times a week.  He claimed a purulent discharge, both from the 
nose and the posterior pharynx.  He had no attacks of allergy 
and his baseline in between was uncomfortable in between 
fairly prolonged attacks of nasal stuffiness and congestion.  
A CT scan of the maxillary sinuses revealed chronic mucosal 
edema consistent with chronic sinusitis.  The diagnosis was 
chronic sinusitis.

The veteran underwent a VA nose and throat examination in 
October 1996.  He described constant difficulty breathing 
through his nose.  He stated that he breathed through his 
mouth most of the time, especially at night.  He denied any 
seasonal changes.  He had daily headaches, which started in 
the occipital region and radiated to the superior parietal, 
and frontal areas bilaterally.  This pain was worse on the 
left side.  He also had significant nasal secretions, 
especially in the morning which sometimes became yellow and 
brown.  He described postnasal drainage.  He reported he 
missed work twice a month due to significant headaches.  He 
disclosed that he had nasal surgery in March of 1993 without 
significant change in his sinus complaints.

On examination, the veteran had evidence of nasal 
obstruction, worse on the left side.  There was interference 
with nasal breathing due to chronic nasal obstruction.  It 
was reported that he had severe and incapacitating headaches 
as described.  The frequency was daily.  He had occasional 
purulent discharge and had received antibiotic therapy with 
amoxicillin several times.  His symptoms were chronic and 
constant without significant seasonal exacerbation.  Most of 
his breathing difficulties related to nasal obstruction and 
mouth breathing.  The pertinent diagnoses were allergic 
rhinitis and sinusitis, status post surgical repair without 
success.

The veteran testified at a hearing at the RO in February 
1997.  He claimed it was hard for him to fall asleep because 
of headaches and when he awoke he had the headaches again 
with severe pain and sinus drainage.  He was currently 
working at the post office and had to take medication for the 
headaches and sinus pain.  Performing his job as a 
distribution clerk, he had frequent dizziness and drainage 
from his nose.  When he reached home, he is able to take 
stronger medication.  He maintained that seasonal changes did 
affect his sinuses and the most severe season was summer.  He 
was only being treated by the VA for this condition.  He had 
missed at least 10 days a month as a result of his sinus 
condition. 

The veteran received treatment at VA and private facilities 
from 1993 to 1997 for various disorders to include upper 
respiratory complaints.  A VA outpatient record discloses the 
veteran was seen in July 1997 with complaints of a 
significant frontal and bilateral maxillary headache and 
ethmoid pain.  On examination, he had severely swollen 
turbinates.  He had curved middle turbinates, which were 
blocking his bilaterally maxillary ostia.  The veteran wished 
to undergo endoscopic sinus surgery for opening the sinuses 
because the sinus pain was unbearable to him.  The surgery 
was performed in August 1997.

A VA outpatient progress note in September 1997 disclosed 
that the veteran was status post-endoscopic surgery for 
recurrent sinusitis.  He had done extremely well.  He 
continued to have some crusting and bleeding but this was 
markedly minimized.  He was very satisfied with the surgery.  
On examination, he had widely patent antrostomies with a 
little bit of crusting and his ethmoid cyst was easily 
removed without difficulty.  He was to continue to use 
Bacitracin ointment in the nasal vestibule and return for 
follow-up in two months.

The veteran the veteran underwent a VA examination in January 
1998.  He reported recurring episodes of sinus congestion and 
nasal obstruction.  He had had endoscopic nasal surgery in 
October 1997 secondary to recurrent obstructions.  Currently 
he had sinus-like headaches frontal and bioccipital every 
other day.  Sometimes he claimed the headaches were severe 
and incapacitating.  He did not have much in the way of 
surgical rhinitis symptoms or drainage or sneezing, although 
he claimed he did when he was off the chronic medication.  

On examination of the nasal passages, there was no apparent 
nasal obstruction in each nostril tested separately.  A 
paranasal sinus series demonstrated opacification of the left 
frontal sinus suggestive of paranasal sinus disease.  No 
obvious air fluid levels were seen and the maxillary, ethmoid 
and spenoid air cells did not appear abnormal.  A minor 
abnormality was disclosed.  The pertinent diagnosis was 
sinusitis, status post surgery in 1993 with recent sinus 
surgery in 1997.  X-rays showed opacification of the left 
frontal sinus.

From 1998 to 2000, the veteran continued to receive treatment 
at a VA facility for various disorders, to include his 
sinusitis.  

The veteran received a VA examination in April 2000.  He 
complained of recurrent episodes of sinus congestion and 
nasal obstruction.  He continued to have chronic drainage.  
He stated that since the surgery this was clear and 
occasionally had been bloody.  It had not been serious enough 
to seek medical attention.  He reported that he had a 
deviated nasal septum repaired in 1993 and then had 
endoscopic surgery in 1997 for chronic sinusitis, 
predominately maxillary.  

The veteran claimed he still had trouble breathing at night 
because of chronic sinusitis.  He continued to have sinus 
headaches, which were intermittent frontal headaches.  
Sometimes the headaches were severe and incapacitating.  The 
pain was occasionally over the maxillary area and 
occasionally frontal.  He indicated that it radiated back to 
the occiput.  He did have a second pain component in the 
occiput which was throbbing in nature with nausea, some 
dizziness, and occasional blurred vision.  He stated that a 
private physician in 1999 advised him that he had migraine 
headaches.  He took medication for the migraine headaches.  
The migraine headaches occurred several times a week with the 
frontal headaches from his sinuses occurring almost daily.  
He had occasional purulent discharge from his sinuses, 
occasional clear drainage daily, and occasionally some bloody 
drainage.  

On physical examination, the nasal mucosa was irritated.  
There was some obstruction of the right nares, approximately 
50 percent, with decreased airflow of the right nares.  There 
was adequate airflow in the left nares.   No septal deviation 
could be noted.  A CT scan of the sinuses showed no 
abnormality.

Clinical impressions included chronic sinusitis with a 
component of allergic rhinitis, status post septoplasty and 
endoscopic surgery for recurrent sinusitis; occipital 
headaches which may be related to hypertension and the 
reported diagnosis of migraines in the past.  He also had 
headaches related to sinusitis and a second type of headache 
which he stated had been diagnosed as migraine headaches.  
The examiner opined that the frontal headaches/sinus 
headaches were most likely a manifestation of the chronic 
sinusitis.    

Analysis

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the veteran has received numerous VA 
examinations, the case was remanded by the Board for further 
development, and he testified that he had not received any 
private treatment.  All pertinent medical records, including 
the VA examination reports necessary to substantiate the 
claim have been obtained.  Also he has been informed in the 
statement of the case and the supplemental statement of the 
case symptomatology necessary for a higher rating under both 
the old and new criteria.  Therefore, the undersigned has 
determined that the VA has met the requirements for assisting 
the claimant for the increased rating issue mandated by the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria in the VA's Schedule for Rating Disabilities, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected respiratory 
disorders were changed during the course of the veteran's 
appeal, effective on October 7, 1996.  In this case, the RO 
has reviewed the veteran's claim under both the old and the 
new rating criteria and veteran has been informed of the old 
and revised rating criteria.

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The old criteria for sinusitis are as follows:

6512 Sinusitis, frontal, chronic. General Rating Formula for 
Sinusitis (DC's 6510 through 6514):  Postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations is assigned a 50 rating.  A severe condition, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence is assigned a 30 percent rating.

The revised rating criteria for sinusitis are as follows:

6512 Sinusitis, frontal, chronic. General Rating Formula for 
Sinusitis (DC's 6510 through 6514):  Following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is assigned a 50 percent rating.  Three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting are assigned a 30 percent rating.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 

Under the old criteria in effect prior to October 7, 1996, a 
50 percent rating contemplated chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  The clinical record discloses no 
evidence of chronic osteomyelitis at any time during the 
lengthy appeal period, nor does the record establish repeated 
surgeries.  He underwent a septoplasty and turbinate 
reduction procedure in 1993 and endoscopic sinus surgery in 
1997 to open the sinuses.  The veteran's current complaints 
and findings, including difficulty in breathing, headaches, 
pain, purulent discharge and drainage are contemplated by the 
current 30 percent rating, which is indicative of severe 
impairment.  Therefore, entitlement to an increased rating 
under the old criteria prior is not warranted.

Under the revised rating criteria, as previously indicated 
chronic osteomyelitis has not been demonstrated.  In 
addition, as noted above, the veteran has not had repeated 
surgeries.  Although he reported a tender face during the 
November 1994 VA examination, during the three subsequent VA 
examinations, most recently in April 2000, the veteran made 
no mention of tenderness of the involved sinus nor was 
tenderness over the involved sinus nor was tenderness 
referenced during these examinations.  During the April 2000 
VA examination a CT scan showed no evidence of sinusitis and 
the examiner described the sinusitis as recurrent.  
Accordingly, it is the Judgment of the Board that the 
preponderance of the evidence is against the veteran's claim 
under both the old and revised rating criteria. 


ORDER

Entitlement to an increased rating for sinusitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

